DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

Response to Arguments

Applicant's arguments filed February 16, 2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 1 was amended to recite that the water-capture agent being suppled in the atmosphere above the semiconductor substrate in a vaporized state, but not being directly sprayed on the semiconductor substrate in a liquid state. Applicant’s argument (see page 1 paragraph 7) that the prior art of Nakamori et al (US 2012/0164339) nor Orii et al (US 8,337, 659) discloses this limitation and  the previous rejection obviousness rejection is withdrawn.  The claim interpretation of claims 1-9 under 35 U.S.C. 112(f) of the chemical-agent supply part and a spray part has been reiterated below as applicant has not argued against this interpretation nor amended to overcome the interpretation.
Upon review of the original specification it is noted that the terms “chemical agent supply part” and “a spray part” are without any disclosure of any structure, materials, or acts for performing the functions are thus rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Chemical agent supply part in claims 1-9
Spray part in claims 1-9

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Chemical agent supply part is interpreted as the supply of water repellent agent or the organic solvent from second chemical liquid supply unit 220 interpreted as the source and/or pipe as illustrated in Figs. 1, 6A, and 6B. The supply part 220(chemical-liquid supply unit) passed through a supply pipe 222 and is discharged from a nozzle 221 as recited in page 4 lines 31-35
Spray part is interpreted as spray unit 400 which can be a spray bar as illustrated in Fig. 1 or a nozzle as illustrated in Figs 6A and 6B.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 as discussed above, the terms “spray unit“ and the “chemical agent supply part” invokes interpretation under U.S.C. 112(f). However, all recitations of “spray unit“ as recited in the specification as a spray unit 400 in page 5 lines 30-35, the paragraph that joins pages 5 and 6,  the paragraph that joins 7 and 8, the first paragraph of page 11, the second paragraph of page 14,  the second paragraph of page 16, the paragraph that joins pages 17 and 18, the first paragraph of page 19 and illustrated in Figure 1 as element 400 without further specifying a specific structure to perform the function of “spraying a water-capture agent capturing water into the chamber.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.
Regarding the term  “chemical agent supply part” it is referred to as the supply 220 in the specification it is further recited in the second paragraph of page 4, the paragraph that joins pages 4 and 5, the paragraph that joins pages 5 and 6, paragraph 2 of page 14, first paragraph of page 15, paragraph 2 of page 16without further specifying a specific structure to perform the function of “supplying a water-repellent agent or an organic solvent into the chamber.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.
In light of the above, dependent claims 2-9 are also rejected under U.S.C. 112(a) at least due to dependency to rejected claim 1.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As recited in claim 1, the claim limitation “spray unit“ and the “chemical agent supply part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The terms “spray unit“ and the “chemical agent supply part” have no specific structure associated with “spray unit“ and the “chemical agent supply part” and thus it is unclear what the structure of the terms “spray unit“ and the “chemical agent supply part” is.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the purposes of examination, the term “spray unit“ is interpreted as a fan, atomizer or structure providing  the water capture agent in a vaporized state or equivalents thereof. Likewise, the term “chemical agent supply part”  is interpreted as pipe and/or nozzle that supplies the water-repellent agent or an organic solvent into the chamber.
In light of the above, dependent claims 2-9 are also rejected under U.S.C. 112(b) at least due to dependency to rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 2, and 4-7 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated  by Ito et al (US 2010/0144158).
Regarding claim 1:
		The prior art of Ito et al teaches a manufacturing method of a semiconductor device for manufacturing the semiconductor device using a semiconductor manufacturing apparatus, which comprises a chamber 100, a chemical-agent supply part (See sources 86-88 and 95) supplying a water-repellent agent or an organic solvent into the chamber. The method comprising: arranging a semiconductor substrate W having been cleaned with a cleaning liquid in the chamber; spraying the water-capture agent capturing water into an atmosphere in the chamber; and supplying the water-repellent agent or the organic solvent to a surface of the semiconductor substrate either simultaneously with or after spraying of the water-capture agent, wherein the water-capture agent reacts with water in the chamber before supplying the water-repellent agent or the organic solvent and decreases the water in the chamber at a time of supplying the water-capture agent.	The liquid is provided at a vaporized state due the fan 9 interacting with the liquid to provide fluid to the wafer. See IPA is amongst the organic solvent/water repellent/water capture are discussed.	See the abstract, [0033], and [0035] of Ito et al.

Regarding claim 2:  The method of Claim 1, wherein the water-capture agent is a chemical liquid same as the water-repellent agent.  See the abstract, [0006], [0019], and claims 1, 5, 7, and 12 for  the discussion of hydrolysis.

Regarding claim 5:  The method of Claim 1, further comprising rinsing the surface of the semiconductor substrate with deionized water after supplying the water-repellent agent.  See [0024], [0030], [0033], [0040], [0044], [0045], [0060, [0061], [0062], [0073] – [0076] , [0090]where the rinsing step occurs after the water repelling process

Regarding claim 6:  The method of Claim 1, further comprising rotating the semiconductor substrate in order to drain off  (via rotation cup 4 and [0039]) a liquid on the semiconductor substrate after supplying the water-repellent agent or the organic solvent.  See[0030] and  [0031] where the substrate holding means (rotary plate 11) of Ito et al.


Regarding claim 7: The method of Claim 1, wherein supply of the organic solvent is performed by allowing the chemical-agent supply part to spray the water-repellent agent or the organic solvent to the surface of the semiconductor substrate. This step is performed by allowing the organic solvent and water repellent to be dispersed by  nozzles 5, 21, 24, and 25  respectively. Figs. 1-3 of Ito et al.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in Ito et al (US 2010/0144158) view of Nakamori et al (US 2012/0164339).
Regarding claim 3:  The teachings of the prior art of Ito et al are discussed above.
The prior art of Ito et al fails to teach a silane.

The prior art of Nakamori et al teaches a manufacturing method of a semiconductor device for manufacturing the semiconductor device using a semiconductor manufacturing apparatus, which comprises a chamber 11, a chemical-agent supply part (See sources 49, 44) supplying a water-repellent agent or an organic solvent into the chamber. The method comprising: arranging a semiconductor substrate 2 having been cleaned with a cleaning liquid in the chamber; spraying the water-capture agent capturing water into an atmosphere in the chamber; and supplying the water-repellent agent or the organic solvent to a surface of the semiconductor substrate either simultaneously with or after spraying of the water-capture agent, wherein the water-capture agent reacts with water in the chamber before supplying the water-repellent agent or the organic solvent and decreases the water in the chamber at a time of supplying the water-capture agent.  Silane from source 49 (water capture/repellent agent) or the organic solvent (IPA, from source 44) to be discharged to the wafer 2 via nozzle 47 or nozzle 33 respectively. Figs. 2, 5-7, and 9 of Nakamori et al.

See in Nakamori et al wherein the water-repellent agent is a silane coupling agent (see [0018]) and the organic solvent is isopropyl alcohol (see [0046]). 
 
Regarding claim 4: The method of Claim 2, wherein the water-repellent agent is a silane coupling agent (see [0018] of Nakamori et al , and the organic solvent is isopropyl alcohol (see [0046]).  

The motivation to modify the method of Ito et al with using silane as a water-repellent agent  as suggested by Nakamori et al is that the silylation agent TMSDMA is known in the art see [0019]. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to use a silane as a water repellent agent in the method of Ito et al as suggested by Nakamori et al.

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al (US 2010/0144158) in view of Koide et al (US 2011/0139192).
The teachings of Ito et al were discussed above.
Ito et al fails to teach that the chamber accommodates a plurality of substrates as recited in claims 8 and 9.
The prior art of Koide et al teaches the surface treatment apparatus and method for semiconductor substrates. In Fig. 1 Koide et al illustrates that it is known to provide a chamber that accommodates a plurality of wafers (W) and to provide a chamber that accommodates a single wafer as is known in the art of Ito et al. The motivation to modify the apparatus of Ito et al with a holder that will accommodate the support and processing of a plurality of wafers is that such a modification will improve the throughput of the processing method and allow a plurality of wafers to be processed simultaneously. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of Ito et al with a holder that will accommodate the support and processing of a plurality of wafers as suggested by the prior art of Koide et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nanba et al (US 2007/0289528), and  Kaneko et al (US 7,998,308) each of the art teaches a substrate W with a cleaning liquid where a fan is provided to distribute the processing fluids to the wafer. The fan creates a vaporized state when contacting the liquid.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716